Order, Supreme Court, New York County (Paula Omansky, J.), entered January 10, 2001, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint in this personal injury action, unanimously affirmed, without costs.
Defendant, as an out-of-possession landlord, could not be held liable under the circumstances, since there is no indication that it had notice of the alleged hazard, a defectively secured drain hole cover, and the relevant lease provision plainly demonstrates that the parties to the lease intended that the tenant would be responsible for routinely maintaining the “good order and condition” of fixtures such as the drain hole cover (see, Velazquez v Tyler Graphics, 214 AD2d 489). Concur—Mazzarelli, J.P., Saxe, Rosenberger, Ellerin and Marlow, JJ.